The following order has been entered on the motion filed on the 2nd of June 2016 by Defendant for Notice in Advance:
"Motion Dismissed by order of the Court in conference, this the 22nd of September 2016."
Ervin, J. recused
The following order has been entered on the motion filed on the 2nd of June 2016 by Defendant for Notice of Request for Assistance:
"Motion Dismissed by order of the Court in conference, this the 22nd of September 2016."
Ervin, J. recused
Upon consideration of the petition filed on the 12th of July 2016 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 22nd of September 2016."
Ervin, J. recused